Title: General Orders, 15 June 1777
From: Washington, George
To: 

 

Head Quarters, Middle-Brook, June 15th 1777.
Virginia.Vanests. Vienna.


As it is proper the mode of performing and receiving the Grand rounds, should be the same throughout the Army, as well for the sake of security, as uniformity and order. In future the following is that, which is to be pursued.
The Field officer of the grand rounds, before he begins his visits, to procure such an escort as he chuses, not exceeding a Serjt and six—Accompanied by these, he is to pass all the sentries, remote from the guard, by his Serjeant, who is to advance for the purpose answering “Grand rounds” when hailed, and giving the Countersign.
When he arrives near the guard, the sentry next to it hails, and upon being answered—“Grand-rounds”—cries “Stand Grand rounds”—and calls the guard to turn out—When this is done, the officer of the guard sends a commissioned officer (if the guard consists of more than one) if not, a serjeant and six to meet the rounds, who, when arrived within twelve paces of them, challenges and on being answered “Grand-rounds”—cries “Advance officer with the parole”—at the same time making his party open a passage by wheeling backwards from the Centre, for the officer of the rounds to pass through them, and resting their firelocks, as he passes—The officer, or serjeant conducts him to the officer of the guard, who receives him at the right of his guard, with his Bayonet towards his breast, at which time the officer of the rounds, whispers the parole in his ear—The officer of the guard finding the parole true, orders his guard to rest their firelock, upon which the officer of the rounds goes along the front of the guard, and after counting them, asking such questions, and giving such instructions, as he thinks proper, orders the officer to return his guard, and rejoins his escort, with which, he is to proceed where he thinks proper.
Complaints having been made to the Commander in Chief, that some officers, fond of any pretext, to get out of the way of their duty, obtrude themselves upon the hospitals, without answering any useful end, but rather serving to embarrass and take up room that might be better employed—He orders that not more than one officer attend any hospital unless by application from one of the Directors or Physicians and Surgeons General of the army; and that officer to be a discreet, sensible man, whose business it shall be to observe the treatment of the sick, and report any neglect or mismanagement he may discover. He is also to assist in supporting good order among the soldiers; but is to exercise no authority, inconsistent with that perfect controul the

doctors should have over their patients—All supernumerary officers immediately to repair to their respective corps.
